09/08/2017
             IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT NASHVILLE
                       Assigned on Briefs August 8, 2017

                    JEFFREY KING v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Sumner County
                        No. 2-2015 Dee David Gay, Judge
                     ___________________________________

                           No. M2016-02166-CCA-R3-PC
                       ___________________________________

The petitioner, Jeffrey King, pleaded guilty to multiple drug and money laundering
crimes, and the trial court sentenced him to forty years of incarceration to be served at
100%. The petitioner attempted to reserve certified questions of law pursuant to
Tennessee Rule of Criminal Procedure 37(b)(2) about whether wiretaps used in the
investigation of the crime were lawful. This Court determined that the petitioner was not
entitled to relief on the basis of the certified questions and affirmed the judgments on
appeal. State v. King, 437 S.W.3d 856, 889 (Tenn. Crim. App. 2013). In 2015, the
petitioner filed a petition for post-conviction relief, claiming that he received the
ineffective assistance of counsel and, after a hearing, the post-conviction court denied
relief. After review, we affirm the post-conviction court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which ROBERT W. WEDEMEYER
and D. KELLY THOMAS, JR., JJ., joined.

Manuel B. Russ, Nashville, Tennessee, for the appellant, Jeffrey Kristopher King.

Herbert H. Slatery III, Attorney General and Reporter; Leslie E. Price, Assistant Attorney
General; Lawrence Ray Whitley, District Attorney General; and Brent C. Chery,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                            I. Facts and Procedural History

      The facts underlying this case encompass numerous charges against the petitioner
and his co-defendants for possession and sale of marijuana, money laundering, and
possession of firearms in Davidson, Sumner, and Rutherford counties.1 The petitioner
was represented by different attorneys in each county and pleaded guilty to varying drug
and money laundering offenses in each county.

                                             A. Trial

       On direct appeal, this Court summarized the factual and procedural background of
the case for each of the three counties. We include that which is relevant to this appeal:

             On October 7, 2008, Phillip L. Taylor, state investigator for the 20th
      Judicial District Drug Task Force of Nashville, Davidson County,
      Tennessee, filed in the Criminal Court for Davidson County, Tennessee, an
      Application for Interception of Wire and Electronic Communications for
      the interception of communications through telephone line [(XXX)-XXX]-
      7591 “used by Bruce Dady” (“the First Dady Application” and “the First
      Dady Number”). The First Dady Application is 59 pages long and consists
      of 271 numbered paragraphs containing the sworn averments of Officer
      Taylor. The identified “concern” of the First Dady Application was “the
      delivery, sale, or possession with intent to sell or deliver, 700 pounds or
      more of any substance containing marijuana, and conspiracy to commit the
      same” (“the Target Crimes”). The First Dady Application identified the
      following individuals as participants in the Target Crimes: Vernon E.
      Lockhart, Bruce A. Dady, the [petitioner and his co-defendants], . . .
      (collectively, “the Target Subjects”). . . . .

            Also on October 7, 2008, Officer Taylor filed in the Criminal Court
      for Davidson County, Tennessee, an Application for Interception of Wire
      and Electronic Communications for the interception of communications
      through telephone line [(XXX)-XXX]-5541 “subscribed to by Cassie T.
      Roark” but “believed to be used primarily by [the petitioner]” (“the King
      Application”). The King Application is 60 pages long, consists of 275
      numbered paragraphs, and is substantially similar to the First Dady
      Application.

                ....

            On October 7, 2008, the Criminal Court for Davidson County, the
      Hon. Mark Fishburn (“the Issuing [c]ourt”), granted the First Dady
      Application, the King Application. . . and issued as to each Application an

      1
          Additional charges in Wilson and Cheatham Counties were dismissed.
                                                -2-
Order Authorizing the Interception of Wire and Electronic
Communications, a ten-page document. Each Order contains the following
findings:

      4. There is probable cause to believe that [the Target
      Subjects] have committed, and will continue to commit, the
      offenses of delivery, sale, or possession with intent to sell or
      deliver, 700 pounds or more of any substance containing
      marijuana, and conspiracy to commit same.

      ....

      5. There is probable cause to believe that the telephone
      assigned phone number [(XXX)-XXX]-5541, a telephone
      service provided by Verizon Wireless, . . . subscribed to by
      Cassie T. Roark at 1636 Stokley Lane, Old Hickory,
      Tennessee, believed to be used by [the petitioner], Target
      Subject, in connection with the commission of the above
      described offense [sic].

      ....

      6. There is probable cause to believe that the communications
      to be intercepted will concern the telephone numbers
      associated with the Target Subjects, and the dates, times, and
      places for commission of the aforementioned offense when
      the Target Subjects communicate with their coconspirators,
      associates and other participants in the conspiracy, thereby
      identifying the co-conspirators and others as yet unknown. In
      addition, these communications are expected to constitute
      admissible evidence of the above described offense.

      7. It has been established adequately that normal investigative
      procedures have been tried and have failed, reasonably appear
      to be unlikely to succeed if tried, or are too dangerous to
      employ.

      ...

       Applications for additional wiretaps and for extensions of the
wiretaps previously authorized ensued over the period from October 10,
                                   -3-
2008 through late March 2009. The Issuing court granted all of the State’s
applications, resulting in the electronic surveillance of a total of twenty-
three telephones. The involved phone numbers were monitored for several
months for evidence related to the Target Crimes.

       In 2009, the [petitioner and his co-defendants] were indicted in
several Middle Tennessee counties on multiple charges including drug and
money-laundering offenses. In the Sumner County and Davidson County
cases, the [petitioner and his co-defendants] each filed a motion to suppress
the evidence gleaned from the wiretaps. [The petitioner] also filed a motion
to suppress the evidence gleaned from the wiretaps in the Rutherford
County case. Each of the trial courts held an evidentiary hearing and
subsequently issued orders denying the [petitioner’s and his co-defendants’]
motions.

         Thereafter, [the petitioner] entered conditional guilty plea in Sumner
. . . county, as follows:

       Sumner County: One count of conspiracy to possess over
       seventy pounds of marijuana, a Class B felony, with a
       sentence of twenty years in the TDOC; three counts of the
       delivery of over ten pounds of marijuana, a Class D felony,
       with concurrent sentences of six years’ incarceration for each
       offense; one count of the possession of over seventy pounds
       of marijuana, a Class B felony, with a consecutive sentence of
       twenty years in the TDOC; one count of possessing a firearm
       during the commission of a felony, a Class E felony, with a
       concurrent sentence of two years’ incarceration; and seven
       counts of money-laundering, a Class B felony, each with a
       concurrent sentence of twenty years’ incarceration.

       ....

        In conjunction with [his] plea, the [petitioner] reserved the following
certified questions of law:

               In the trial court, the [petitioner] moved to suppress the
       fruits of electronic surveillance on numerous grounds: (1) that
       the initial wiretap Applications lacked probable cause to
       justify interception in violation of T.C.A. §§ 40-6-304(c) and
       40-6-305, specifically including the Applications’ failure to
                                     -4-
              demonstrate the statutorily required nexus between the phone
              to be intercepted and the alleged illegal activity sought to be
              intercepted; (2) that the initial Applications failed to
              demonstrate a constitutionally sufficient requisite necessity
              for the use of electronic surveillance pursuant to T.C.A. § 40-
              6-304(a)(3) and 18 U.S.C. § 2518(1)(c); (3) that all
              subsequent wiretaps were the fruits of the prior illegal wiretap
              interceptions and therefore, were fruits of the poisonous tree;
              (4) that the notarized but unsigned affidavit requesting a
              second extension of the wiretap for telephone number (615)
              584-6075 was statutorily deficient to support interception; (5)
              that, in addition to being a fruit of the prior illegal
              interceptions, the subsequent interception of telephone (615)
              653-2294 lacked probable cause to justify interception in
              violation of T.C.A. §§ 40-6-304(c) and 40-6-305 because they
              [sic] failed to make a sufficient link between the phone and
              suspected criminal activity or the targets of the investigation;
              (6) that, in addition to being a fruit of the prior illegal
              interceptions, the subsequent interception of telephone (615)
              818-2839 lacked probable cause to justify interception in
              violation of T.C.A. §§ 40-6-304(c) and 40-6-305 because they
              [sic] failed to make a sufficient link between the phone and
              suspected criminal activity or the targets of the investigation;
              (7) that the Applications for extensions of the wiretaps failed
              to articulate a statutorily sanctioned purpose justifying
              continuing interception; (8) that the issuing Court neglected
              its duty as a neutral and detached magistrate and acted as an
              impermissible rubber stamp for law enforcement; and, (9) that
              the Applications contain omissions and material
              misstatements that undercut any showing of requisite
              necessity for the wiretaps.

             The [petitioner] timely appealed from [his] convictions, and this
       Court ordered that the appeals from the judgments of conviction entered in
       the Rutherford County, Davidson County, and Sumner County prosecutions
       be consolidated.

King, 437 S.W.3d at 860-64 (footnotes omitted). On appeal, this Court determined that
the petitioner was not entitled to relief on the basis of the certified questions of law. It
concluded that several of the questions were not dispositive, limiting review to: whether
the wiretap applications provided a substantial basis for probable cause in accordance
                                           -5-
with the standard recited at Tennessee Code Annotated section 40-6-304(c)(4);2 whether
the wiretap applications satisfied the requisite necessity requirement found at section 40-
6-304(a)(3); if the wiretap applications contained errors that invalidated the applications’
validity; and whether subsequent wiretaps, after the wiretap of the initial phone, were
“illegal as fruits of the poisonous tree.” Id. at 870-86. This Court declined to rule on the
remaining questions, stating “[the petitioner] fails to explain how, in light of the State’s
other evidence, [his] convictions must be reversed and [his] cases dismissed were we to
determine that the Issuing court erred in granting the Allegedly Invalid Applications.” Id.
at 888. For this reason, this Court deemed the petitioner’s remaining certified questions
of law not dispositive. Id. at 886-89. Accordingly, the convictions in each county were
affirmed. Id. at 889.

                                   B. Post-Conviction Proceedings

       The petitioner then filed a petition for post-conviction relief, pro se, in which he
alleged that he had received ineffective assistance of counsel and that his guilty pleas
were not knowingly and voluntarily entered.3 He argued that counsel was ineffective for
failing to address on appeal the legality of Tennessee Code Annotated section 40-6-
304(c)(2). He further argued that he entered his guilty pleas under the impression that his
nine certified questions would be addressed in turn by the appellate court, would be
deemed dispositive because of the agreement of the parties, and that a determination in
his favor on any of the questions would result in his convictions being reversed. The
post-conviction court appointed an attorney and subsequently held a hearing, during

        2
           In a footnote, this Court clarified that [a]lthough the first of the issues [in the] [petitioner’s]
certified questions refers specifically only to “the statutorily required nexus between the phone to be
intercepted and the alleged illegal activity sought to be intercepted,” the [petitioner clarifies] in [his] reply
brief that the “heart” of [his] probable cause challenge is that “[t]he State never conducted consensually
monitored and recorded calls to any of the target telephones to discuss any target offense or criminal
conduct.” That is, the [petitioner] contends that the State failed to satisfy the nexus requirement set forth
in subsection (c)(4) of the Wiretap Statute, which requires probable cause to believe that the targeted
telephone is “being used, or [is] about to be used, in connection with the commission of the offense.”
Tenn. Code Ann. § 40-6-304(c)(4). . . . Therefore, we decline to address any potential contention that
there was no “probable cause for belief that particular communications concerning [the] offense will be
obtained through the interception.” Tenn. Code Ann. § 40-6-304(c)(2).
        3
           The petitioner filed similar petitions for post-conviction relief in Davidson County and
Rutherford County. The petitioner appealed the post-conviction courts’ denial of his petition filed in
Davidson County and Rutherford County, and this court affirmed the post-conviction courts’ judgment.
See Jeffrey King v. State, M2016-01224-CCA-R3-PC (Tenn. Crim. App., at Nashville, June 28, 2017)
perm. app. filed (Tenn. Aug. 16, 2017); see also King v. State, M2016-01646-CCA-R3-PC (Tenn. Crim.
App. June 28, 2017) perm. app. filed (Tenn. Aug. 16, 2017).


                                                      -6-
which the petitioner, by agreement of the parties, submitted a transcript of the Davidson
County post-conviction proceedings as an exhibit in lieu of live testimony. The evidence,
summarized in our opinion affirming the Davidson County post-conviction court’s
judgment, is repeated here:

       Counsel testified that she worked as a criminal defense attorney for fifteen years
and had handled hundreds of drug cases throughout her career. She stated that she had
dealt with eighty to one hundred cases that had wiretapping issues and that she had
“actively litigated” forty to fifty wiretap cases. She testified that she was “very
experienced” at the time she represented the petitioner. Counsel recalled that the
petitioner was charged in multiple counties and that she represented him in Sumner
County and assisted with his representation in the other counties (hereinafter “Sumner
counsel”). Sumner counsel was the petitioner’s primary attorney, and she stated that the
Sumner County case “took the lead” over the Rutherford County and Davidson County
cases.

        Sumner counsel testified that she spent a “tremendous” amount of time with the
petitioner and had a very good working relationship with him. She was his “primary
point of contact” for his cases, and the majority of the litigation happened in Sumner
County where she represented him. Sumner counsel spoke with the attorneys in the
petitioner’s other cases, and they met jointly with the petitioner on occasion. Sumner
counsel described the petitioner as a “profoundly smart guy” who wanted to be involved
in his case and participate in his defense. As such, Sumner counsel had many discussions
with him about the litigation strategy over the course of an estimated seventy-five
meetings. Sumner counsel arranged for the petitioner to have access to a computer while
incarcerated on which he reviewed his discovery file. She felt that the petitioner “trusted
[Sumner counsel’s] judgment,” although she recalled that he had a somewhat strained
relationship with another of his attorneys.

        Regarding the petitioner’s direct appeal, Sumner counsel testified that all of the
petitioner’s cases were consolidated and that she wrote the appellate brief and argued the
case. About the plea negotiations with the State, Sumner counsel recalled that the State
made an initial offer that “may have been forty [years] at thirty percent” but that a
certified question was not included in the deal. Lengthy negotiations followed because
the State insisted that the petitioner plead guilty in multiple counties, which Sumner
counsel felt was unnecessary and excessive. Sumner counsel also recalled that the State
made an offer in exchange for the petitioner’s cooperation as a witness, and the petitioner
did not want to cooperate.

      Regarding the certified questions of law in relation to the wiretap issue, Sumner
counsel said that this was “incredibly important” to the petitioner because he felt very
                                           -7-
strongly that the wiretaps were unlawful. The petitioner understood, and the State
agreed, that without the wiretap evidence, the State’s case would essentially have to be
dismissed. As a result, the wiretap issue was also “incredibly important to [Sumner
counsel] legally.” She agreed that if the certified questions had not been a part of the plea
deal, the petitioner would not have accepted the deal. She stated that the “certified
question[s] were the enticing factor for that plea deal for [the petitioner].”

       Turning back to her representation of the petitioner, Sumner counsel recalled that
she reviewed with the petitioner “every bit” of the discovery. Based on the State’s
evidence, she and the petitioner “knew collectively that if [he] went to trial [he was] in
trouble.” “[The petitioner’s] perspective, he knew that if he went to trial he would be
convicted.” Sumner counsel had prepared documentation of the petitioner’s maximum
potential exposure if he was convicted by a jury, and it was ninety years or more with
much of the sentence to be served at 100 percent because of school zone enhancements.
Sumner counsel stated:

               [I]t was very important to [the petitioner] that the certified
       question[s] be heard. And my advice would have been to him, although I
       thought the [State’s] offer was terrible and I thought it was way too much
       time in the case, . . . we didn’t have a lot of choices, those were our choices.
       . . . . But with the certified question[s] I really felt strongly that he should
       consider the offer. It gave him what he wanted, gave him the opportunity
       to be heard on appeal on these issues, and it gave him some control of his
       future in the sense of a definitive resolution.

        Sumner counsel stated that she was not a “seller” of plea agreements and believed
that a case should go to trial if a defendant so desired. She stated that she never pressured
clients to give up their right to a trial. Concerning the motion to suppress, Sumner
counsel felt strongly that the wiretaps were unlawful and that everything that flowed from
the wiretaps should be suppressed. Sumner counsel recalled that she reviewed each
wiretap and made an independent judgment on each one as to whether to file a motion to
suppress.

       Turning back to the certified questions of law, Sumner counsel recalled that she
was in discussion with the State for four to six weeks about the questions. She was “very
concerned about the trickiness of a certified question[s]” because the appellate court was
“notorious for finding ways not to hear certified questions,” and she told the petitioner
that she had been “a victim” of that occurrence on more than one occasion. As such,
Sumner counsel “cautioned” the petitioner about the “tricky process from a procedural
perspective.” The State agreed to the submission of certified questions of law, and the
State allowed Sumner counsel flexibility as to how to craft the questions. The petitioner
                                            -8-
and Sumner counsel discussed the certified questions and what issues to include. Sumner
counsel “knew” that some of the nine questions were not dispositive, while some of the
others were. Sumner counsel explained the risk to the petitioner that the appellate court
might find certain ones were not dispositive and would decide not to rule on them for this
reason. She advised him that there was “an equal chance” that the appellate court would
go ahead and rule on the questions even if they were not dispositive. She testified,
however, that the main certified questions were dispositive, and if the appellate court
ruled in the petitioner’s favor on those main questions, the case would “disappear” for the
petitioner.

       Sumner counsel acknowledged the complexities involved with certified questions
of law and stated that, even though she thought the petitioner was a very intelligent
person, she knew that the procedural process for review of certified questions was
difficult to understand. She took plenty of time to discuss the complexities with the
petitioner but could not say whether he was able to understand or absorb them. When
asked if Sumner counsel thought the petitioner might have gotten a different impression
than she had from their discussions, she replied, “It’s possible.”

        About the first certified question, whether “the initial wiretap Applications lacked
probable cause to justify interception in violation of T.C.A. §§ 40-6-304(c) and 40-6-305,
specifically including the Applications’ failure to demonstrate the statutorily required
nexus between the phone to be intercepted and the alleged illegal activity sought to be
intercepted[,]” Sumner counsel agreed that the appellate court addressed this question but
declined to rule on several of the requirements of subsection (c) of the statute based on
what it deemed Sumner counsel’s narrowing of the issue to subsection (c)(4) in the reply
brief. Sumner counsel disagreed with this, saying that she had focused on one prong,
(c)(4), in her reply brief because of the State’s argument in its brief but had thoroughly
briefed the issue on subsection (c). She stated that she had no regrets about the way she
briefed the issue and that she had done so thoroughly but that the argument was hurt by
the appellate court’s limited analysis. As to this argument, and every other aspect of the
case, Sumner counsel told the petitioner that she could not guarantee the outcome at any
stage. Sumner counsel testified that the petitioner was upset after the appellate court
issued its opinion finding many of the questions were not dispositive and declining to rule
on the merits of those it deemed not dispositive. The petitioner was upset with Sumner
counsel for taking away his avenue of appeal.

        On cross-examination, Sumner counsel reiterated that the petitioner was very
active in his case and asked a lot of questions. Based on the petitioner’s questions,
Sumner counsel felt he had a good understanding of the case and his right to a jury trial.
Sumner counsel believed that the petitioner understood he was giving up his right to a
jury trial by deciding to plead guilty with certified questions reserved. She testified that
                                           -9-
he understood that if he proceeded to trial, his risk of conviction was great but that he
would retain his right to appeal every issue. Sumner counsel reiterated that she explained
to the petitioner the risk of dismissal on the “front end” of the certified questions because
of a mistake in the “paperwork” but told him that she was confident that would not
happen because she had successfully pursued certified questions recently and had done so
successfully on the “paperwork” side of it. She did discuss the “other hazards” of a
certified question, including the issue of “calling” something dispositive when it was not
and how the appellate court would decline to rule in that situation. She discussed with
the petitioner the risk of putting his case in the “Court of Criminal Appeals hands” versus
putting it in the hands of a jury and the difference between a ninety-plus-year sentence
with an automatic right to appeal versus a shorter sentence with some risks on appeal
because of the certified question. Sumner counsel gave the petitioner her best forecast as
to how each scenario might play out; however, she stated that she could not have
forecasted that the appellate court would conclude that she had narrowed the first issue in
her brief and then decline to rule on it; this issue, she felt, was the “heart” of the case.
The appellate briefs drafted by Sumner counsel were admitted into the record as exhibits.

        The petitioner’s Davidson County attorney (hereinafter “Davidson counsel”)
testified that he represented the petitioner on the Davidson County charges. He filed a
motion to suppress the wiretap evidence by tailoring Sumner counsel’s motion to the
facts in Davidson County. He also observed the suppression hearing held in Sumner
County, argued by Sumner counsel, where he “learned a lot” about a case such as this one
involving large amounts of drugs over a long period of time. Davidson counsel testified
that he did not make any substantive changes to Sumner counsel’s motion; however, he
did litigate the motion himself. Davidson counsel recalled that he did not meet with the
petitioner independently from Sumner counsel and stated that they met jointly with the
petitioner three or four times. The petitioner “made it clear” to Davidson counsel that the
petitioner thought Sumner counsel was more knowledgeable and he was more interested
in her opinion on the law. Davidson counsel willingly assumed the role of “second
fiddle.”

        As for the certified questions reserved in the petitioner’s Davidson County plea,
Davidson counsel testified that Sumner counsel offered to draft the certified questions,
and he accepted her offer. Davidson counsel recalled attending a meeting with the
petitioner and Sumner counsel about a possible plea deal, and the petitioner expressed
that he was not happy with the State’s offer. The petitioner and Sumner counsel
discussed “the pros and cons” of proceeding to trial, and Davidson counsel offered his
opinion that, based on his prior dealings in Davidson County Criminal Court, this amount
of drugs often resulted in the maximum sentence. Davidson counsel recalled that he
initiated discussions about a reduction of the plea offer sentence, but the State declined
and expressed its desire for the petitioner to turn down the State’s offer and proceed to
                                           - 10 -
trial. Davidson counsel agreed that the plea deal encompassing all three counties was a
“package deal” from the outset and was never going to be anything other than a global
settlement. Davidson counsel agreed that he had nothing to do with the certified
questions or the appellate issues.

       Davidson counsel agreed that the petitioner was motivated to enter a guilty plea
because of the certified questions and that Sumner counsel felt strongly that if the
appellate court addressed the certified questions, the petitioner would be granted relief.
The petitioner was otherwise “reluctant” to enter a guilty plea. Davidson counsel stated
that Sumner counsel was confident that the petitioner would win on appeal but agreed
that there were “prerequisites” to her confidence. He stated, “The qualifiers were there,”
pertaining to Sumner counsel’s predictions of success on appeal.

       The petitioner testified that Sumner counsel’s testimony regarding their
relationship was accurate. The petitioner retained her on the recommendation of another
attorney that she was the premier wiretap lawyer in the State. The petitioner agreed that
Sumner counsel was very knowledgeable, although his reading of some of the wiretap
law differed from hers. The petitioner stated that he was amenable to Sumner counsel
being the lead counsel for all the suppression hearings, meaning her legal work was used
by his other attorneys in the other counties.

        Regarding the certified questions, the petitioner agreed that he had no knowledge
of the law or procedure surrounding them and was reluctant to take the plea deal because
he was giving up his right to appeal many issues that were not included in the certified
questions. The petitioner acknowledged that he was exposed to lengthy sentences in the
three counties but that it was more important to him to have his issues heard on appeal.
Sumner counsel explained to him that certified questions of law are “particular” in the
way they are drafted and that it can be difficult to prevail in an appellate court or even
have them considered. The petitioner recalled that Sumner counsel had modeled the
certified questions for his case from certified questions she had successfully used in
another case. The petitioner understood that all of the certified questions would be heard
and that they were each deemed dispositive by agreement of the petitioner, the State, and
the trial court. Sumner counsel did not tell the petitioner that all of the questions were
dispositive, but the petitioner did not know at the time that the appellate court would be
making an independent conclusion about whether a question was dispositive before
review on the merits. The petitioner believed that the “barrier” was getting the State and
the trial court to agree, not the appellate court. He was not aware that the appellate court
could “divide” the questions and deem some dispositive and others not.

      The petitioner testified that he became more knowledgeable on the wiretap law
and certified question procedure and that he did not agree with the way Sumner counsel
                                           - 11 -
framed her argument about the wiretap statute in the appellate brief. The petitioner
testified that he did not feel that Davidson counsel was prepared for the suppression
hearing because he used Sumner counsel’s motion and did not do the research himself or
prepare independently. The petitioner acknowledged that Sumner counsel’s appellate
argument employed federal law and that this was a case of first impression at the state
level. Regarding the drafting of the certified questions, the petitioner testified that he was
present and had input but that the majority of them were drafted by Sumner counsel.

       On cross-examination, the petitioner testified that he did not knowingly enter his
guilty plea because he would have chosen to go to trial if he had known that the
agreement of the parties was not sufficient to guarantee a finding that the questions were
dispositive and would be considered. He agreed that at the guilty plea submission
hearing, he was asked if he wished to waive his right to trial and that he affirmed that he
did.

        The petitioner’s Rutherford County attorney (hereinafter “Rutherford counsel”)
testified that the petitioner’s charges in Rutherford county were not as serious as the other
counties. He stated that most of his contact with the other attorneys was with Sumner
counsel and that the petitioner wanted him to follow Sumner counsel’s lead with regard
to the wiretap issues. His understanding was that all the defenses in the various counties
were based on one theory that Sumner counsel had researched and prepared. Rutherford
counsel recalled that in Rutherford County the petitioner entered a plea to an A or B
felony with a forty-year sentence to be served at 30 percent. He stated that the petitioner
was not happy about the plea or the sentence, but he agreed to enter the plea in order to
have appellate review of his certified questions of law. Rutherford counsel agreed that
Sumner counsel prepared the certified questions of law and that he made no substantive
changes.

       The post-conviction court found that Sumner counsel provided effective
representation at trial and on appeal and that the petitioner’s plea had been knowingly and
voluntarily entered. Accordingly, the post-conviction court denied the petition for post-
conviction relief. It is from this judgment that the petitioner now appeals.

                                        II. Analysis

       The petitioner raises identical issues to those in his appeal of the Davidson and
Rutherford Counties post-conviction courts’ order, contending that the Sumner County
post-conviction court erred when it denied his petition because he received ineffective
assistance of counsel. It is because of the ineffective assistance of counsel that he claims
his plea was not knowingly and voluntarily entered. He further claims that the post-
conviction court should have found that Sumner counsel was ineffective in her advice
                                            - 12 -
and preparation regarding the certified questions of law and that she was ineffective by
waiving the petitioner’s argument on direct appeal with regards to Tennessee Code
Annotated section 40-6-304(c)(2). The State responds that the petitioner knowingly and
voluntarily entered his plea and that Sumner counsel prepared proper certified questions
of law with dispositive issues to reserve on appeal and properly advised the petitioner as
to the nature of certified questions of law. The State further responds that Sumner
counsel did not waive the petitioner’s argument regarding Tennessee Code Annotated
section 40-6-304(c)(2) on appeal.

       In order to obtain post-conviction relief, a petitioner must show that his or her
conviction or sentence is void or voidable because of the abridgment of a constitutional
right. T.C.A. § 40-30-103 (2014). The petitioner bears the burden of proving factual
allegations in the petition for post-conviction relief by clear and convincing evidence.
T.C.A. § 40-30-110(f) (2014). The post-conviction court’s findings of fact are conclusive
on appeal unless the evidence preponderates against it. Fields v. State, 40 S.W.3d 450,
456-57 (Tenn. 2001). Upon review, this Court will not re-weigh or re-evaluate the
evidence below; all questions concerning the credibility of witnesses, the weight and
value to be given their testimony, and the factual issues raised by the evidence are to be
resolved by the trial judge, not the appellate courts. Momon v. State, 18 S.W.3d 152, 156
(Tenn. 1999); Henley v. State, 960 S.W.2d 572, 578-79 (Tenn. 1997). A post-conviction
court’s conclusions of law, however, are subject to a purely de novo review by this Court,
with no presumption of correctness. Id. at 457.

       The right of a criminally accused to representation is guaranteed by both the Sixth
Amendment to the United States Constitution and article I, section 9, of the Tennessee
Constitution. State v. White, 114 S.W.3d 469, 475 (Tenn. 2003); State v. Burns, 6
S.W.3d 453, 461 (Tenn. 1999); Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). The
following two-prong test directs a court’s evaluation of a claim for ineffectiveness:

      First, the [petitioner] must show that counsel’s performance was deficient.
      This requires showing that counsel made errors so serious that counsel was
      not functioning as the “counsel” guaranteed the [petitioner] by the Sixth
      Amendment. Second, the [petitioner] must show that the deficient
      performance prejudiced the defense. This requires showing that counsel’s
      errors were so serious as to deprive the [petitioner] of a fair trial, a trial
      whose result is reliable. Unless a [petitioner] makes both showings, it
      cannot be said that the conviction or death sentence resulted from a
      breakdown in the adversary process that renders the result unreliable.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also State v. Melson, 772
S.W.2d 417, 419 (Tenn. 1989).
                                          - 13 -
       In reviewing a claim of ineffective assistance of counsel, this Court must
determine whether the advice given or services rendered by the attorney are within the
range of competence demanded of attorneys in criminal cases. Baxter, 523 S.W.2d at
936. To prevail on a claim of ineffective assistance of counsel, “a petitioner must show
that counsel’s representation fell below an objective standard of reasonableness.” House
v. State, 44 S.W.3d 508, 515 (Tenn. 2001) (citing Goad v. State, 938 S.W.2d 363, 369
(Tenn. 1996)). When evaluating an ineffective assistance of counsel claim, the reviewing
court should judge the attorney’s performance within the context of the case as a whole,
taking into account all relevant circumstances. Strickland, 466 U.S. at 690; State v.
Mitchell, 753 S.W.2d 148, 149 (Tenn. Crim. App. 1988). The reviewing court should
avoid the “distorting effects of hindsight” and “judge the reasonableness of counsel’s
challenged conduct on the facts of the particular case, viewed as of the time of counsel’s
conduct.” Strickland, 466 U.S. at 689-90. In doing so, the reviewing court must be
highly deferential and “should indulge a strong presumption that counsel’s conduct falls
within the wide range of reasonable professional assistance.” Burns, 6 S.W.3d at 462.
Finally, we note that a defendant in a criminal case is not entitled to perfect
representation, only constitutionally adequate representation. Denton v. State, 945
S.W.2d 793, 796 (Tenn. Crim. App. 1996). In other words, “in considering claims of
ineffective assistance of counsel, ‘we address not what is prudent or appropriate, but only
what is constitutionally compelled.’” Burger v. Kemp, 483 U.S. 776, 794 (1987) (quoting
United States v. Cronic, 466 U.S. 648, 665 n.38 (1984)). Counsel should not be deemed
to have been ineffective merely because a different procedure or strategy might have
produced a different result. Williams v. State, 599 S.W.2d 276, 279-80 (Tenn. Crim.
App. 1980). “The fact that a particular strategy or tactic failed or hurt the defense, does
not, standing alone, establish unreasonable representation. However, deference to
matters of strategy and tactical choices applies only if the choices are informed ones
based upon adequate preparation.” House, 44 S.W.3d at 515 (quoting Goad, 938 S.W.2d
at 369).

        If the petitioner shows that counsel’s representation fell below a reasonable
standard, then the petitioner must satisfy the prejudice prong of the Strickland test by
demonstrating there is a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different. Strickland, 466 U.S. at
694; Nichols v. State, 90 S.W.3d 576, 587 (Tenn. 2002). This reasonable probability
must be “sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at
694; Harris v. State, 875 S.W.2d 662, 665 (Tenn. 1994). The definition of “reasonable
probability is a probability sufficient to undermine confidence in the outcome.” Id.
When ineffective assistance of counsel is alleged in the context of a guilty plea, the
prejudice analysis

                                          - 14 -
      focuses on whether counsel’s constitutionally ineffective performance
      affected the outcome of the plea process. In other words, in order to satisfy
      the “prejudice” requirement, the defendant must show that there is a
      reasonable probability that, but for counsel’s errors, he would not have
      pleaded guilty and would have insisted on going to trial.

Hill v. Lockhart, 474 U.S. 52, 59 (1985); see also Grindstaff v. State, 297 S.W.3d 208,
216-17 (Tenn. 2009).

                           A. Knowing and Voluntary Plea

       The petitioner claims that his plea was unknowingly and involuntarily entered
because he received the ineffective assistance of counsel. He stated that after the trial
court ruled on his motion to suppress, “instead of going to trial, [Sumner counsel]
negotiated a plea agreement, where the cases in all three counties would be resolved for a
sentence of 40 years.” He claims that because Sumner counsel was lead counsel in the
cases throughout the various counties, her actions and decisions should be attributed to
the attorneys in those other counties. The State responds that the evidence presented
shows that the petitioner’s plea was entered knowingly and voluntarily, and that without a
transcript of the petitioner’s guilty plea, which the States notes is not included in the
record, we are to presume the post-conviction’s court findings correct. We agree with the
State.

        To be valid, a guilty plea must be entered knowingly, voluntarily, and
intelligently. See Boykin v. Alabama, 395 U.S. 238, 242-44 (1969); State v. Mackey, 553
S.W.2d 337, 340 (Tenn. 1977). A plea meets constitutional muster when the defendant
understands both what the plea connotes and its consequences, Blankenship v. State, 858
S.W.2d 897, 904 (Tenn. 1993) (citing Boykin, 395 U.S. at 244), and makes a voluntary
and intelligent choice from the alternative courses of action available to plead guilty.
Jaco v. State, 120 S.W.3d 828, 831 (Tenn. 2003) (citing North Carolina v. Alford, 400
U.S. 25 (1970)). A petitioner’s testimony at a guilty plea hearing “constitute[s] a
formidable barrier” in any subsequent collateral proceeding because “[s]olemn
declarations in open court carry a strong presumption of verity.” Blackledge v. Allison,
431 U.S. 63, 74 (1977).

       When determining the knowing and voluntary nature of a guilty plea, the standard
is “whether the plea represents a voluntary and intelligent choice among the alternative
courses of action open to the defendant.” Alford, 400 U.S. at 31. A reviewing court can
look to a number of factors to find a “knowing and intelligent plea,” including “[t]he
relative intelligence of the petitioner, the degree of his familiarity with criminal
proceedings, the opportunity to confer with competent counsel and the trial court
                                          - 15 -
regarding the charges faced, and the desire to avoid a greater punishment resulting from a
jury trial.” Blankenship, 858 S.W.2d at 904. The petitioner must have an understanding
of the charges against him and the consequences of pleading guilty, including “the
sentence that he will be forced to serve as the result of his guilty plea and conviction.”
Id. at 905. A plea is not “voluntary” if it results from ignorance, misunderstanding,
coercion, inducements, or threats. Id. at 904.

       Initially the post-conviction court noted that it had reviewed the guilty plea
transcripts as well as the complete testimony of Sumner counsel and the petitioner from
the Davidson county post-conviction hearing. Based on its review of the record, the post-
conviction court found the plea allowed the petitioner to litigate the wiretap issues and
avoid three separate trials in three jurisdictions. Additionally, the plea agreement allowed
the petitioner “an opportunity to have a life, eventually, outside the penitentiary as
opposed to a life in the penitentiary . . . .” Finally, based on the its review of the entire
record, the post-conviction court concluded “that the guilty plea was entered knowingly,
voluntarily, and it was a guilty plea where the [p]etitioner was aware of all circumstances
and results.”

        The evidence presented at the post-conviction hearing supports the decision of the
post-conviction court. While the petitioner was not “happy” about the plea, he chose to
enter the plea rather than risk a trial where he faced possible lengthy sentences.
Furthermore, the petitioner received a greatly reduced sentence while still retaining
review of his certified questions of law. Sumner counsel testified that the petitioner was
very engaged in the preparation of his case and in the decision whether to go to trial or
plead guilty. Rutherford and Davidson counsels affirmed that this was their impression
of the discussions they observed. Sumner counsel also stated that she did not like the
State’s offer and felt that the State was charging the petitioner excessively. She further
testified that she gave her clients the option to proceed to trial and did not shy away from
trying a case. In this case, however, where the petitioner faced a lengthy sentence
approaching 100 years, Sumner counsel encouraged him to enter a plea. Together,
Sumner counsel and the petitioner weighed the risk of taking his case to trial, where he
faced a lengthy sentence but retained all his rights of appeal, versus entering a guilty plea
for a sentence of less than half the potential prison time but reduced rights of appeal.
Finally, the petitioner affirmed that he was asked at the guilty plea hearing whether he
understood his right to trial and that he was giving up that right, which he stated he did.
Based on this evidence, we conclude that the petitioner’s plea was entered knowingly and
voluntarily and that counsel’s representation of the petitioner with regard to his decision
was effective. Thus, he is not entitled to relief.




                                           - 16 -
                             B. Certified Questions of Law

        The petitioner next claims that Sumner counsel was ineffective in her preparation
of the certified questions of law and in educating the petitioner on the applicable law.
The petitioner claims that Sumner counsel admitted that she knew that several of the
certified questions were not dispositive but that she also knew that the petitioner was only
accepting the plea offer because he wanted his issues heard on appeal. He contends that
Sumner counsel “crafted [] certified question[s] that she knew to be ineffective in
assisting [the petitioner] to allow that to happen.” The State responds that the evidence
does not preponderate against the post-conviction court’s findings that Sumner counsel
did not guarantee the petitioner success on appeal and informed the petitioner in advance
that his success on appeal depended on the appellate court’s interpretations of the law.
We agree with the State.

       Despite the petitioner’s claim that Sumner counsel failed to fully and properly
advise him concerning the certified questions on appeal, the post-conviction court found
that Sumner counsel advised the petitioner “that even though the questions were going to
be called dispositive, there was always a chance that [this Court] would find them not to
be dispositive and would find a way not to rule on them.” Additionally, the post-
conviction court found the petitioner “was definitely informed that all issues not be
reviewed.” Finally, relying on his personal observations of watching Sumner counsel
represent the petitioner at trial, the post-conviction court found “[Sumner counsel] to be
very trustworthy and reliable” and “credit[ed] the testimony of [Sumner counsel], and
discredit[ed] the testimony of the [p]etitioner.”

        Our review of the evidence shows that the evidence does not preponderate against
these findings. Sumner counsel advised the petitioner that there was the possibility that
his questions would not be deemed dispositive and that this meant there was a risk that
his issues would not be heard. Sumner counsel fully understood the importance of the
certified questions to the petitioner and spent multiple meetings discussing the option to
take his case to trial or accept a lesser sentence with the certified questions reserved.
Sumner counsel’s prior experience with certified questions on appeal allowed her to
advise the petitioner of the risks but also the possibility for success. Sumner counsel was
not ineffective in her representation of the petitioner in this regard.

        The petitioner points us to several decisions promulgating the standards and
limitations for certified questions of law to which he claims Sumner counsel did not
adhere. State v. Preston stated that it was the appellate court’s determination, not that of
the trial court and the agreement of the parties, as to whether the certified question was
dispositive. 759 S.W.2d 647 (Tenn. 1988). The petitioner argues that Sumner counsel
was aware of this law; however, she failed to caution the petitioner that the certified
                                           - 17 -
questions might not be heard. We disagree. The evidence shows that Sumner counsel
advised the petitioner that, although not all questions would be deemed dispositive, she
chose to include them anyway because it was her experience in the past that the appellate
court would sometimes overlook whether a question was dispositive and choose to
review it. This, however, was not “guaranteed” by Sumner counsel, and the petitioner
testified that he was informed of that. The petitioner is not entitled to relief on this issue.

                                  C. Appellate Argument

        The petitioner lastly contends that Sumner counsel provided ineffective assistance
of counsel on appeal when she “waived [the petitioner’s] primary argument on his direct
appeal,” that being his argument related to the probable cause requirement found at
Tennessee Code Annotated section 40-6-304(c)(2). He contends that Sumner counsel
improperly narrowed his appellate argument to one prong of the statute, (c)(4), in her
reply brief, causing the appellate court to waive consideration of what he contends was
his strongest argument. The State responds that Sumner counsel’s decisions to “use her
reply brief to hone in on the specific issue the State focused on in its response brief was a
reasonable strategic decision.” We agree with the State.

       Sumner counsel provided her original appellate brief and reply brief as exhibits at
the hearing and testified that she argued all prongs of the statute in her first brief and
then, after the State responded, she addressed their particular argument in her reply brief.
She stated that nothing that she did limited or waived her argument as to certain aspects
of the statute and that she felt the appellate court had incorrectly determined that she had
done so. We have reviewed the briefs from the direct appeal and have determined that
the evidence does not preponderate against the post-conviction court’s finding that
Sumner counsel fully briefed the petitioner’s argument related to the probable cause
requirement found at Tennessee Code Annotated section 40-6-304(c). Sumner counsel
addressed the subsections of the statute in her brief that she felt most strongly aided her
argument that the wiretaps were unlawful. While this Court’s decision did limit the
petitioner’s argument, we conclude that the petitioner has not shown that Sumner counsel
was ineffective in this regard; she made a strategic decision to focus her argument in the
reply brief that we will not second guess. The petitioner is not entitled to relief.

                                      III. Conclusion

     In accordance with the aforementioned reasoning and authorities, we affirm the
judgment of post-conviction court.




                                            - 18 -
  ____________________________________
  J. ROSS DYER, JUDGE




- 19 -